Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSU (US 2017/0227994).

Regarding claim 1 HSU discloses:
A foldable display device comprising: 
a display panel (e.g. 4, 7 Fig.1); 
a first support member and a second support member (e.g. 31 Fig.1) disposed on a surface of the display panel and respectively including first biasing members (e.g. legs of 61/62 attached to 31 Fig.6); 
a first member and a second member (e.g. 30 Fig.1) that are respectively slideably coupled to the first support member and the second support member (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) and respectively include second biasing members (e.g. legs of 61/62 attached to 30 Fig.6); and 
a hinge member (e.g. 2 Fig.1) connected to the first member and the second member to vary an angle between the first member and the second member with respect to at least one rotation axis (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10);
a first back cover covering a back surface of the first support member (e.g. 53 covering 31 Fig.8); and
a first slide cover being slideably coupled to the first back cover (e.g. 311 attached to 53 described paragraph [0034]).

Regarding claim 2 HSU discloses:
the first support member and the second support member are supported for limited relative movement according to the angle between the first member and the second member (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 3 HSU discloses:
when the angle between the first member and the second member is changed, a distance between each of the first biasing members and the at least one rotation axis is changed (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10), and a distance between each of the second biasing members from the at least one rotation axis is kept substantially constant (e.g. legs of 61/62 attached to 30 remain attached to 30 Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 4 HSU discloses:
the first support member and the second support member have a folded position in which the first support member and the second support member overlap in a thickness direction (shown e.g. Fig.9, Fig.10)  and an unfolded position in which the first support member and the second support member are arranged side by side along a direction intersecting the at least one rotation axis (Fig.6, Fig.7), and a distance between the first biasing members and the second biasing members in the folded position is greater than a distance between the first biasing members and the second biasing members in the unfolded position (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 6 HSU discloses:
the first biasing members and the second biasing members at least partially overlap in the thickness direction (shown e.g. FIG.9, FIG.10).

Regarding claim 9 HSU discloses:
each of the first member and the second member comprises a slideable member (sliding shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) including: 
a plate part extending in the direction intersecting the at least one rotation axis (as indicated by arrows Fig.8); 
a shaft coupling part (e.g. 3011 Fig.6) disposed at an end of the plate part on a side adjacent to the at least one rotation axis (as shown e.g. Fig.6); and 
a pair of guide holes extending through the plate part in a thickness direction and arranged in a direction substantially parallel to the at least one rotation axis (11 thrust through 30 shown e.g. Fig.6), and wherein each of the second biasing members is disposed between the pair of guide holes (e.g. between adjacent 11 shown Fig.5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of WOO et al. (US 2019/0200470).

Regarding claim 5 HSU discloses:
The foldable display device of claim 4, 
HSU does not explicitly disclose:
wherein the first biasing members are disposed closer to the at least one rotation axis than the second biasing members in the folded position
WOO teaches:
wherein the first biasing members (e.g. 442 FIG.10B) are disposed closer to the at least one rotation axis (e.g. further to the right in FIG.10B) than the second biasing members (e.g. 441 FIG.10B) in the folded position (e.g. “user applies force to fold” paragraph [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WOO as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “permanently implements the holding force without decreasing the holding force even though the foldable display device is consistently used” (described paragraph [0007]), and “provide a foldable display device which may reduce a manufacturing cost by means of a simple hinge structure” (described paragraph [0012]).

Regarding claim 7 HSU discloses:
The foldable display device of claim 6, 
HSU does not explicitly disclose:
wherein an overlap area between each of the first biasing members and a corresponding second biasing member in the unfolded position is greater than an overlap area between each of the first biasing members and the corresponding second biasing member in the folded position
WOO teaches:
wherein an overlap area between each of the first biasing members (e.g. rightmost 442 FIG.10A) and a corresponding second biasing member (e.g. rightmost 441 FIG.10A) in the unfolded position is greater than an overlap area between each of the first biasing members and the corresponding second biasing member in the folded position (e.g. FIG.10B or further shifted rightmost 442 is not covered by rightmost 441).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WOO as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “permanently implements the holding force without decreasing the holding force even though the foldable display device is consistently used” (described paragraph [0007]), and “provide a foldable display device which may reduce a manufacturing cost by means of a simple hinge structure” (described paragraph [0012]).

Regarding claim 8 HSU as modified discloses:
The foldable display device of claim 7, 
HSU does not explicitly disclose:
wherein the first and the second biasing members comprise first and second magnets having different polarities
WOO teaches:
wherein the first and the second biasing members comprise first and second magnets having different polarities (as described paragraph [0180]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WOO as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “permanently implements the holding force without decreasing the holding force even though the foldable display device is consistently used” (described paragraph [0007]), and “provide a foldable display device which may reduce a manufacturing cost by means of a simple hinge structure” (described paragraph [0012]).

Claim 10-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of BAE et al. (US 2016/0302314).
Regarding claim 10 HSU discloses:
a second back cover covering a back surface of the second support member (e.g. 54 covering 31 Fig.8); and
a second slide cover being slideably coupled to the second back cover (e.g. 312 attached to 54 described paragraph [0034])
HSU does not explicitly disclose:
the first slide cover and the second slide cover have step portions,
a distance between the step portion of the first slide cover and the first back cover and a distance between the step portion of the second slide cover and the second back cover are changed when the angle between the first member and the second member is changed
BAE teaches:
the first slide cover and the second slide cover have step portions (52-1, 52-2 shown with 55-1/55-2 seated at steps FIG.8),
a distance between the step portion of the first slide cover and the first back cover and a distance between the step portion of the second slide cover and the second back cover are changed when the angle between the first member and the second member is changed (e.g. distance between 51-1 and 52-1 and between 51-2 and 52-2 changes as device unfolds described paragraph [0092]-[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of BAE as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “has a smooth curved shape, thereby reducing distortion of a screen” (paragraph [0094]).

Regarding claim 11 HSU as modified discloses:
the first slide cover covers an area between the at least one rotation axis and an end of the first back cover adjacent to the at least one rotation axis, and the second slide cover covers an area between the at least one rotation axis an end of the second back cover adjacent to the at least one rotation axis (as described paragraph [0034], shown Fig.6, Fig.7).

Regarding claim 12 HSU as modified discloses:
at least a part of the first slide cover overlaps the first back cover in the thickness direction (as indicated e.g. Fig.2), and at least a part of the second slide cover overlaps the second back cover in the thickness direction (as indicated e.g. Fig.2).

Regarding claim 16 HSU discloses:
A foldable display device comprising: a display panel; 
a first support member and a second support member (e.g. 313/314 Fig.1) disposed on a surface of the display panel (e.g. 4, 7 Fig.1); 
a first member and a second member (e.g. 30 Fig.1) that are respectively slideably coupled to the first support member and the second support member (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) and respectively comprise elastic members (e.g. legs of 61/62 attached to 30 Fig.6); and 
a hinge member (e.g. 2 Fig.1) connected to the first member and the second member to vary an angle between the first member and the second member with respect to at least one rotation axis (shown e.g. Fig.6, Fig.7, Fig.9, Fig.10), wherein the elastic members are configured to change a length according to an angle between the first support member and the second support member (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10),
wherein each of the first member and the second member includes a fixing member (e.g. screws shown fixing 30 to 31 Fig.1)
HSU does not explicitly disclose:
fixing member to stationary fix the elastic members to each of the first member and the second member, the fixing member including fixing pins extending in a first direction away from the at least one rotation axis and passing through the elastic members in the first direction
BAE teaches:
wherein each of the first member and the second member (e.g. 51-1/51-2 FIG.8) includes a fixing member (e.g. 53-1/53-2, 54-1/54-2 FIG.8) to stationary fix the elastic members (e.g. 55-1/55-2 FIG.8) to each of the first member and the second member (as indicated by dotted lines FIG.8), the fixing member including fixing pins (e.g. 54-1/54-2 FIG.8) extending in a first direction away from the at least one rotation axis (as shown e.g. FIG.8) and passing through the elastic members in the first direction (as indicated by dotted lines FIG.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of BAE as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “has a smooth curved shape, thereby reducing distortion of a screen” (paragraph [0094]).

Regarding claim 17 HSU as modified discloses:
the first member and the second member comprise a first slideable member (sliding shown e.g. Fig.6, Fig.7, Fig.9, Fig.10) and a second slideable member (sliding shown on each side e.g. Fig.6-Fig.10), respectively, each of the first member and the second member further including: 
a plate part (e.g. 301 Fig.1) extending in the first direction intersecting the at least one rotation axis (as indicated by arrows Fig.8); 
a shaft coupling part (e.g. 3011 Fig.6) disposed at an end of the plate part on a side adjacent to the at least one rotation axis (as shown e.g. Fig.6 indicated by dotted lines Fig.1); and
an elastic member accommodating hole (e.g. 3051 Fig.1) extends through the plate part in a thickness direction, and wherein the fixing member is to secure the elastic member in the elastic member accommodating hole in the first direction (e.g. 61 confined in 3051 by screws (shown Fig.1) holding 30 to 31 as indicated Fig.1).

Regarding claim 18 HSU as modified discloses:
a first back cover covering a back surface of the first support member (e.g. 311, Fig.1), and a second back cover covering a back surface of the second support member (e.g. 312 Fig.1), wherein the first back cover and the second back cover respectively comprise support walls protruding from front surfaces of the first back cover and the second back cover (shown e.g. Fig.1) and inserted into the elastic member accommodating hole (shown e.g. Fig.2), and wherein ends of the elastic members are supported by the fixing member (shown e.g. Fig.2)  and the other ends of the elastic members are supported by the support walls (61/62 on 311 described paragraph [0032]).

Regarding claim 19 HSU as modified discloses:
a gap between each support wall and an inner side surface of a corresponding elastic member accommodating hole varies according to the angle between the first slideable member and the second slideable member (e.g. indicated by arrows Fig.6, Fig.7, Fig.9, Fig.10).

Regarding claim 20 HSU as modified discloses:
the first support member and the second support member have a folded position (shown e.g. Fig.9, Fig.10) in which the first support member and the second support member overlap in the thickness direction and an unfolded position (shown e.g. Fig.6, Fig.7) in which the first support member and the second support member are arranged side by side along the first direction, and the elastic members are compressed in the folded position and stretched in the unfolded position (as shown Fig.2, Fig.8).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of BAE et al. (US 2016/0302314) in further view of Kim et al. (US 2006/0138913).

Regarding claim 13 HSU as modified discloses:
The foldable display device of claim 12, 
HSU does not explicitly disclose:
further comprising a hinge cover disposed between the first slide cover and the second slide cover and covering a back surface of the hinge member 
Kim teaches:
further comprising a hinge cover (e.g. 168’ Fig.21) disposed between the first slide cover and the second slide cover (e.g. 166’, 170’ Fig.21) and covering a back surface of the hinge member (e.g. covering 10 and the back of 10 Fig.20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kim as pointed out above, in HSU as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “minimize the non-display area by disposing adjacent display devices such that the adjacent walls of the display elements are arranged on an identical line when the device is unfolded and that can protect sidewalls of display elements, which are exposed outside when the device is folded” (as described paragraph [0011]).

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2017/0227994) in view of KIKUCHI et al. (US 2018/0375976).

Regarding claim 14 HSU discloses:
The foldable display device of claim 1, 
HSU does not explicitly disclose:
wherein the first support member and the second support member respectively further comprise auxiliary biasing members disposed farther from the at least one rotation axis than the first biasing members and the second biasing members
KIKUCHI teaches:
wherein the first support member and the second support member (e.g. 15a, 15c FIG.3B) respectively further comprise auxiliary biasing members (e.g. m0, m5 FIG.3B) disposed farther from the at least one rotation axis (E.G. Hx, Hy FIG.3B) than the first biasing members and the second biasing members (e.g. m1-m4 adjacent to Hx Hy. FIG.3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIKUCHI as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “the utilization of a partial screen mode for the device so that the user need not open the device in its entirety in order to utilize the device, which results in “enhanced convenience for the user” (Paragraph [0073]).

Regarding claim 15 HSU as modified discloses:
The foldable display device of claim 14, 
HSU does not explicitly disclose:
the first and second biasing members comprise first and second magnets, the auxiliary biasing members comprise auxiliary magnets, and a magnetic force between the auxiliary magnets is smaller than a magnetic force between the first magnets and the second magnets
KIKUCHI teaches:
the first and second biasing members comprise first and second magnets (shown e.g. FIG.3B), the auxiliary biasing members comprise auxiliary magnets (as shown e.g. FIG.3B), and a magnetic force between the auxiliary magnets is smaller than a magnetic force between the first magnets and the second magnets (at least due to their distance of separation as shown FIG.3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KIKUCHI as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “the utilization of a partial screen mode for the device so that the user need not open the device in its entirety in order to utilize the device, which results in “enhanced convenience for the user (Paragraph [0073]).

Response to Arguments
Applicant's arguments filed 2022-04-06 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to claim 1 are supported because FIG.9 and FIG.12 of the present application show 241 moving with respect to 251. This appears to be an un-necessary reinterpretation of the present application. Original claim 10, filed 2020-07-19 clearly recites the limitations “a first back cover covering a back surface of the first support member” and “a first slide cover being slidable coupled to the first back cover”. As the limitations added to claim 1 appeared in the present case as originally filed they are explicitly supported, there does not appear to be a need to incorporate limitations from the specification into the claims to support the amendments. Interpretation of the claims/limitations continue to be read in light of the specification without importing limitations from the specification into the claims (etc. MPEP 2111).
Having noted that claim are interpreted in light of the specification without importing limitations from the specification into the claims, examiner now responds to applicant’s argument that “slide cover 11 is stationary connected to the guide section 53 by using the bolts”
The claims are interpreted in light of the specification without importing limitations from the specification into the claims, in particular the limitation “first slide cover being slideably coupled to the first back cover” is understood to be broader than applicants specific sliding enactment. Paragraph [0034] of HSU specifically states that: “The slide sleeves are fitted on the slide rails. Accordingly, via the guide sections 51, 53, the folding slide cover 311 and the folding slide seat 313 can be slidably assembled with the guided sections 3013, 3014 of the folding slide plate 301 and the subsidiary guided sections 3033, 3053, 3034, 3054 of the subsidiary folding slide plates 303, 305.“ As the connection between 311 and 53 is what allows them to slide with respect to the hinge structure (shown e.g. Fig.2, Fig.8) then the first slide cover is slideably coupled to the first back cover even if in a different manner than the present application.
Regarding the arguments with respect to the amendments of claim 10, The limitations added in amendment, where they are not explicitly disclosed in HSU, are taught by BAE as pointed out in the rejection above.
Regarding the remarks with respect to the amendments of claim 16, HSU in view of BAE teaches the features added in amendment as pointed out in the rejection above.
Regarding the arguments with respect to claim 17:
It must first be noted that the limitation applicant is arguing is a broad limitation that does not require direct attachment to read on the limitation. In particular “the fixing member is to secure” is understood to require of the fixing member that it serve a purpose “to secure”, and in the case of HSU, the screws of HSU (pointed out in the rejection of claim 16) serve to secure spring(s) 61 within 3051 by holding 30 together with 31 which then bounds 61 within 3051 as shown/indicated FIG.1/FIG.2 as pointed out in the rejection above. 
In addition applicant argues that because 61 is slidable that it does not disclose ”a fixing member to stationary fix the elastic member” however it is noted that claim 17 does not recite “stationary fix” and claim 16 which does recite “stationary fix” is taught by BAE in the rejection of claim 16, furthermore it is noted that FIG.18-FIG.20 of the present application clearly show that FM1/ FM2 move with respect to e.g. SW1/SW21 and other elements of the housing of the present application and so reading the claims in light of the specification “stationary fix” is not read to require the component be stationary with respect to all components of the housing, contrary to the interpretation that applicant appears to be arguing.
The remainder of the arguments with respect to claim 17 are in fact arguments with respect to claim 16 (as the argued limitations only appear in claim 16). Such limitations being taught by BAE have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument of claim 17.
The remaining arguments refer back to the arguments already addressed above and so will not be further addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841